KIMBERLY-CLARK CORPORATION
2001 EQUITY PARTICIPATION PLAN
(AS AMENDED EFFECTIVE JANUARY 1, 2004)

1.     PURPOSE

        This 2001 Equity Participation Plan (the “Plan”) of Kimberly-Clark
Corporation (the “Corporation”) is intended to aid in attracting and retaining
highly qualified personnel and to encourage those employees who materially
contribute, by managerial, scientific or other innovative means to the success
of the Corporation or of an Affiliate, to acquire an ownership interest in the
Corporation, thereby increasing their motivation for and interest in the
Corporation’s or Affiliate’s long-term success.

2.     EFFECTIVE DATE

        The Plan is amended effective as of January 1, 2004 upon (a) approval of
the Board and (b) approval by the stockholders of the Corporation at the 2004
Annual Meeting of Stockholders.

3.     DEFINITIONS

        “Affiliate” means any company in which the Corporation owns 20% or more
of the equity interest (collectively, the “Affiliates”).

        “Award” has the meaning set forth in Section 6 of this Plan.

        “Award Agreement” means an agreement entered into between the
Corporation and a Participant setting forth the terms and conditions applicable
to the Award granted to the Participant.

        “Board” means the Board of Directors of the Corporation.

        “Cause” means any of the following: (i) the commission by the
Participant of a felony; (ii) the Participant’s dishonesty, habitual neglect or
incompetence in the management of the affairs of the Corporation; or (iii) the
refusal or failure by the Participant to act in accordance with any lawful
directive or order of the Corporation, or an act or failure to act by the
Participant which is in bad faith and which is detrimental to the Corporation.

        “Change of Control” means an event deemed to have taken place if: (i) a
third person, including a “group” as defined in section 13(d)(3) of the
Securities Exchange Act of 1934, acquires shares of the Corporation having 20%
or more of the total number of votes that may be cast for the election of
directors of the Corporation; or (ii) as the result of any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Corporation before the
Transaction shall cease to constitute a majority of the Board of the Corporation
or any successor to the Corporation.

        “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

        “Committee” means the Compensation Committee of the Board, provided that
if the requisite number of members of the Compensation Committee are not
Disinterested Persons, the Plan shall be administered by a committee, all of
whom are Disinterested Persons, appointed by the Board and consisting of two or
more directors with full authority to act in the matter. The term “Committee”
shall mean the Compensation Committee or the committee appointed by the Board,
as the case may be. Furthermore, the term “Committee” shall include any delegate
to the extent authority is delegated pursuant to Section 4 hereunder.



--------------------------------------------------------------------------------

        “Committee Rules” means the interpretative guidelines approved by the
Committee providing the foundation for administration of this Plan.

        “Common Stock” means the common stock, par value $1.25 per share, of the
Corporation and shall include both treasury shares and authorized but unissued
shares and shall also include any security of the Corporation issued in
substitution, in exchange for, or in lieu of the Common Stock.

        “Disinterested Person” means a person who is a “Non-Employee Director”
for purposes of rule 16b-3 under the Exchange Act, or any successor provision,
and who is also an “outside director” for purposes of section 162(m) of the Code
or any successor section.

        “Exchange Act” means the Securities Exchange Act of 1934 and the rules
and regulations thereunder, as amended from time to time.

        “Fair Market Value” means the reported closing price of the Common
Stock, on the relevant date as reported on the composite list used by The Wall
Street Journal for reporting stock prices, or if no such sale shall have been
made on that day, on the last preceding day on which there was such a sale.

        “Incentive Stock Option” means an Option which is so defined for
purposes of section 422 of the Code or any successor section.

        “Nonqualified Stock Option” means any Option which is not an Incentive
Stock Option.

        “Option” means a right to purchase a specified number of shares of
Common Stock at a fixed option price equal to no less than 100% of the Fair
Market Value of the Common Stock on the date the Award is granted.

        “Option Price” has the meaning set forth in subsection 7(b) of this
Plan.

        “Participant” means an employee who the Committee selects to participate
in and receive Awards under the Plan (collectively, the “Participants”).

        “Performance Goal” means the specific performance objectives as
established by the Committee, which, if achieved, will result in the amount of
payment, or the early payment, of the Award. The Performance Goal may consist of
one or more or any combination of the following criteria: return on invested
capital, stock price, market share, sales revenue, cash flow, earnings per
share, return on equity, total shareholder return, gross margin, and/or costs.
The performance goals may be described in terms that are related to the
individual Participant, to the Company as a whole, or to a subsidiary, division,
department, region, function or business unit of the Company in which the
Participant is employed. The Committee, in its discretion, may change or modify
these criteria; however, at all times the criteria must meet the requirements of
Section 162(m) of the Code, or any successor section, to the extent applicable.

        “Qualified Termination of Employment” means the termination of a
Participant’s employment with the Corporation and/or its Affiliates within the
two (2) year period following a Change of Control of the Corporation for any
reason (whether voluntary or involuntary) unless such termination is by reason
of death or disability or unless such termination is (i) by the Corporation for
Cause or (ii) by the Participant without Good Reason. Subject to the definition
of “Termination by the Participant for Good Reason,” transfers of employment for
administrative purposes among the Corporation and its Affiliates shall not be
deemed a Qualified Termination of Employment.





2



--------------------------------------------------------------------------------

        “Restricted Period” shall mean the period of time during which the
Transferability Restrictions applicable to Awards will be in force.

        “Restricted Share” shall mean a share of Common Stock which may not be
traded or sold, until the date the Transferability Restrictions expire.

        “Restricted Share Unit” means the right, as described in Section 9, to
receive an amount, payable in either cash or shares of Common Stock, equal to
the value of a specified number of shares of Common Stock. No certificates shall
be issued with respect to such Restricted Share Unit, except as provided in
subsection 9(d), and the Corporation shall maintain a bookkeeping account in the
name of the Participant to which the Restricted Share Unit shall relate.

        “Retirement” and “Retires” for Awards granted after December 31, 2003
means the termination of employment on or after the date the Participant has
attained age 55. For Awards granted prior to January 1, 2004 “Retirement” and
“Retires” means the termination of employment on or after the date the
Participant is entitled to receive immediate payments under a qualified
retirement plan of the Corporation or an Affiliate; provided, however, if the
Participant is not eligible to participate under a qualified retirement plan of
the Corporation or its Affiliates then such Participant shall be deemed to have
retired if his termination of employment is on or after the date such
Participant has attained age 55.

        “Stock Appreciation Right (SAR)” has the meaning set forth in subsection
7(i)(i) of this Plan.

        “Termination by the Participant for Good Reason” shall mean the
occurrence (without the Participant’s express written consent) of any one of the
following acts by the Corporation, or failures by the Corporation to act,
unless, in the case of any act or failure to act described below, such act or
failure to act is corrected prior to the Participant’s termination date:

    (a)        the assignment to the Participant of any duties inconsistent with
the Participant’s status with the Corporation or a substantial adverse
alteration in the nature or status of the Participant’s responsibilities from
those in effect immediately prior to the Change of Control other than such
alteration primarily attributable to the fact that the Corporation may no longer
be a public company;


    (b)        a reduction by the Corporation of the Participant’s annual base
salary by five percent or more as in effect immediately prior to the Change of
Control, except for across-the-board salary reductions similarly affecting all
similarly situated employees of the Corporation;


    (c)        the Corporation requiring the Participant to be based at a
location more than 50 miles from the location of the Participant’s office as of
the date of the Change of Control except for required travel on the
Corporation’s business to an extent substantially consistent with the
Participant’s business travel obligations as of the date of the Change of
Control;


    (d)        the failure of the Corporation to pay as soon as administratively
feasible, after notice from the Participant, any portion of the Participant’s
current compensation;





3



--------------------------------------------------------------------------------

    (e)        the failure of the Corporation to continue in effect any
compensation plan in which the Participant participates immediately prior to the
Change of Control which is material to the Participant’s total compensation,
including but not limited to the Corporation’s stock option, incentive
compensation, and bonus plans, or any substitute plans adopted prior to the
Change of Control, unless an equitable arrangement (which is embodied in an
ongoing substitute or alternative plan but which need not provide the
Participant with equity-based incentives) has been made with respect to such
plan, or the failure by the Corporation to continue the Participant’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable than the benefits provided to other participants; or


    (f)        the failure by the Corporation to continue to provide the
Participant with benefits substantially similar to those enjoyed by the
Participant under any of the Corporation’s pension, life insurance, medical,
health and accident, or disability plans in which the Participant was
participating at the time of the Change of Control, the taking of any action by
the Corporation which would directly or indirectly materially reduce any of such
benefits or deprive the Participant of any material fringe benefit enjoyed by
the Participant at the time of the Change of Control, or the failure by the
Corporation to provide the Participant with the number of paid vacation days to
which the Participant is entitled on the basis of years of service with the
Corporation in accordance with the Corporation’s normal vacation policy in
effect at the time of the Change of Control.


        The Participant’s right to terminate the Participant’s employment for
Good Reason shall not be affected by the Participant’s incapacity due to
physical or mental illness. The Participant’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder.

        “Total and Permanent Disability” means Totally and Permanently Disabled
as defined in the Kimberly-Clark Corporation Pension Plan.

        “Transferability Restrictions” means the restrictions on transferability
imposed on Awards of Restricted Shares or Restricted Share Units.

4.     ADMINISTRATION

        The Plan and all Awards granted pursuant thereto shall be administered
by the Committee. The Committee, in its absolute discretion, shall have the
power to interpret and construe the Plan and any Award Agreements; provided,
however, that no such action or determination may increase the amount of
compensation payable that would otherwise be due in a manner that would result
in the disallowance of a deduction to the Corporation under section 162(m) of
the Code or any successor section. Any interpretation or construction of any
provisions of this Plan or the Award Agreements by the Committee shall be final
and conclusive upon all persons. No member of the Board or the Committee shall
be liable for any action or determination made in good faith.

        Within 60 days following the close of each calendar year that the Plan
is in operation, the Committee shall make a report to the Board. The report
shall specify the employees who received Awards under the Plan during the prior
year, the form and size of the Awards to the individual employees, and the
status of prior Awards.





4



--------------------------------------------------------------------------------

        The Committee shall have the power to promulgate Committee Rules and
other guidelines in connection with the performance of its obligations, powers
and duties under the Plan, including its duty to administer and construe the
Plan and the Award Agreements.

        The Committee may authorize persons other than its members to carry out
its policies and directives subject to the limitations and guidelines set by the
Committee, and may delegate its authority under the Plan, provided, however, the
delegation of authority to grant Awards shall be limited to grants by the Chief
Executive Officer to newly hired employees, or to respond to special recognition
or retention needs, and any such grants shall be limited to eligible
Participants who are not subject to section 16 of the Exchange Act. The
delegation of authority shall be limited as follows: (a) with respect to persons
who are subject to section 16 of the Exchange Act, the authority to grant
Awards, the selection for participation, decisions concerning the timing,
pricing and amount of a grant or Award and authority to administer Awards shall
not be delegated by the Committee; (b) the maximum number of shares of Common
Stock covered by Awards which may be granted by the Chief Executive Officer
within any calendar year period shall not exceed 200,000; (c) any delegation
shall satisfy all applicable requirements of rule 16b-3 of the Exchange Act, or
any successor provision; and (d) no such delegation shall result in the
disallowance of a deduction to the Corporation under section 162(m) of the Code
or any successor section. Any person to whom such authority is granted shall
continue to be eligible to receive Awards under the Plan.

5.     ELIGIBILITY

        The Committee shall from time to time select the Participants from those
employees whom the Committee determines either to be in a position to contribute
materially to the success of the Corporation or Affiliate or to have in the past
so contributed. Only employees (including officers and directors who are
employees) of the Corporation and its Affiliates are eligible to participate in
the Plan.

6.     FORM OF GRANTS

        All Awards under the Plan shall be made in the form of Options,
Restricted Shares or Restricted Share Units, or any combination thereof.
Notwithstanding anything in this Plan to the contrary, any Awards shall contain
the restriction on assignability in subsection 16(g) of this Plan to the extent
required under rule 16b-3 of the Exchange Act.

7.     STOCK OPTIONS

        The Committee or its delegate shall determine and designate from time to
time those Participants to whom Options are to be granted and the number of
shares of Common Stock to be optioned to each and the periods the Option shall
be exercisable. Such Options may be in the form of Incentive Stock Options or in
the form of Nonqualified Stock Options. The Committee in its discretion at the
time of grant may establish performance goals that may affect the grant,
exercise and/or settlement of an Option. After granting an Option to a
Participant, the Committee shall cause to be delivered to the Participant an
Award Agreement evidencing the granting of the Option. The Award Agreement shall
be in such form as the Committee shall from time to time approve. The terms and
conditions of all Options granted under the Plan need not be the same, but all
Options must meet the applicable terms and conditions specified in subsections
7(a) through 7(h).

    (a)        Period of Option. The Period of each Option shall be no more than
10 years from the date it is granted.





5



--------------------------------------------------------------------------------

    (b)        Option Price. The Option price shall be determined by the
Committee, but shall not in any instance be less than the Fair Market Value of
the Common Stock at the time that the Option is granted (the “Option Price”).


    (c)        Limitations on Exercise. The Option shall not be exercisable
until at least one year has expired after the granting of the Option, during
which time the Participant shall have been in the continuous employ of the
Corporation or an Affiliate; provided, however, that the Option shall become
exercisable immediately in the event of a Qualified Termination of Employment of
a Participant, without regard to the limitations set forth below in this
subsection 7(c). Unless otherwise determined by the Committee or its delegate at
the time of grant, at any time during the period of the Option after the end of
the first year, the Participant may purchase up to 30 percent of the shares
covered by the Option; after the end of the second year, an additional 30
percent; and after the end of the third year, the remaining 40 percent of the
total number of shares covered by the Option; provided, however, that if the
Participant’s employment is terminated for any reason other than death,
Retirement or Total and Permanent Disability, the Option shall be exercisable
only for three months following such termination and only for the number of
shares of Common Stock which were exercisable on the date of such termination.
In no event, however, may an Option be exercised more than 10 years after the
date of its grant.


    (d)        Exercise after Death, Retirement, or Disability. Unless otherwise
determined by the Committee or its delegate at the time of grant, if a
Participant dies, becomes Totally and Permanently Disabled, or Retires without
having exercised the Option in full, the remaining portion of such Option may be
exercised, without regard to the limitations in subsection 7(c), as follows. If
a Participant dies or becomes Totally and Permanently Disabled the remaining
portion of such Option may be exercised within (i) three years from the date of
any such event or (ii) the remaining period of the Option, whichever is earlier.
Upon a Participant’s death, the Option may be exercised by the person or persons
to whom such Participant’s rights under the Option shall pass by will or by
applicable law or, if no such person has such rights, by his executor or
administrator. If a Participant Retires the remaining portion of such Option may
be exercised within (i) five years from the date of any such event or (ii) the
remaining period of the Option, whichever is earlier.


    (e)        Non-transferability. During the Participant’s lifetime, Options
shall be exercisable only by such Participant. Options shall not be transferable
other than by will or the laws of descent and distribution upon the
Participant’s death. Notwithstanding anything in this subsection 7(e) to the
contrary, the Committee may grant to designated Participants the right to
transfer Nonqualified Stock Options, to the extent allowed under rule 16b-3 of
the Exchange Act, subject to the terms and conditions of the Committee Rules.


    (f)        Exercise; Notice Thereof. Options shall be exercised by
delivering to the Corporation, at the office of the Treasurer at the World
Headquarters, written notice of the number of shares with respect to which
Option rights are being exercised and by paying in full the Option Price of the
shares at the time being acquired. Payment may be made in cash, a check payable
to the Corporation or in shares of Common Stock transferable to the Corporation
and having a Fair Market Value on the transfer date equal to the amount payable
to the Corporation. The date of exercise shall be deemed to be the date the
Corporation receives the written notice and payment for the shares being
purchased. A Participant shall have none of the rights of a stockholder with
respect to shares covered by such Option until the Participant becomes the
record holder of such shares.





6



--------------------------------------------------------------------------------

    (g)        Purchase for Investment. It is contemplated that the Corporation
will register shares sold to Participants pursuant to the Plan under the
Securities Act of 1933. In the absence of an effective registration, however, a
Participant exercising an Option hereunder may be required to give a
representation that he/she is acquiring such shares as an investment and not
with a view to distribution thereof.


    (h)        Limitations on Incentive Stock Option Grants.


    (i)        An Incentive Stock Option shall be granted only to an individual
who, at the time the Option is granted, does not own stock possessing more than
10 percent of the total combined voting power of all classes of stock of the
Corporation or Affiliates.


    (ii)        The aggregate Fair Market Value of all shares with respect to
which Incentive Stock Options are exercisable by a Participant for the first
time during any year shall not exceed $100,000. The aggregate Fair Market Value
of such shares shall be determined at the time the Option is granted.


    (i)        Election to Receive Cash Rather than Stock.


    (i)        At the same time as Nonqualified Stock Options are granted the
Committee may also grant to designated Participants the right to convert a
specified number of shares of Common Stock covered by such Nonqualified Stock
Options to cash, subject to the terms and conditions of this subsection 7(i).
For each such Option so converted, the Participant shall be entitled to receive
cash equal to the difference between the Participant’s Option Price and the Fair
Market Value of the Common Stock on the date of conversion. Such a right shall
be referred to herein as a Stock Appreciation Right (“SAR”). Participants to
whom an SAR has been granted shall be notified of such grant and of the Options
to which such SAR pertains. An SAR may be revoked by the Committee, in its sole
discretion, at any time, provided, however, that no such revocation may be taken
hereunder if such action would result in the disallowance of a deduction to the
Corporation under section 162(m) of the Code or any successor section.


    (ii)        A person who has been granted an SAR may exercise such SAR
during such periods as provided for in the rules promulgated under section 16 of
the Exchange Act. The SAR shall expire when the period of the subject Option
expires.


    (iii)        At the time a Participant converts one or more shares of Common
Stock covered by an Option to cash pursuant to an SAR, such Participant must
exercise one or more Nonqualified Stock Options, which were granted at the same
time as the Option subject to such SAR, for an equal number of shares of Common
Stock. In the event that the number of shares and the Option Price per share of
all shares of Common Stock subject to outstanding Options is adjusted as
provided in the Plan, the above SARs shall automatically be adjusted in the same
ratio which reflects the adjustment to the number of shares and the Option Price
per share of all shares of Common Stock subject to outstanding Options.





7



--------------------------------------------------------------------------------

8.     RESTRICTED SHARES

        The Committee or its delegate may from time to time designate those
Participants who shall receive Restricted Share Awards. Each grant of Restricted
Shares under the Plan shall be evidenced by an agreement which shall be executed
by the Corporation and the Participant. The agreement shall contain such terms
and conditions, not inconsistent with the Plan, as shall be determined by the
Committee and shall indicate the number of Restricted Shares awarded and the
following terms and conditions of the award.

    (a)        Grant of Restricted Shares. The Committee shall determine the
number of Restricted Shares to be included in the grant and the period or
periods during which the Transferability Restrictions applicable to the
Restricted Shares will be in force (the “Restricted Period”). Unless otherwise
determined by the Committee at the time of grant, the Restricted Period shall be
for a minimum of three years and shall not exceed ten years from the date of
grant, as determined by the Committee at the time of grant. The Restricted
Period may be the same for all Restricted Shares granted at a particular time to
any one Participant or may be different with respect to different Participants
or with respect to various of the Restricted Shares granted to the same
Participant, all as determined by the Committee at the time of grant.


    (b)        Transferability Restrictions. During the Restricted Period,
Restricted Shares may not be sold, assigned, transferred or otherwise disposed
of, or mortgaged, pledged or otherwise encumbered. Furthermore, a Participant’s
right, if any, to receive Common Stock upon termination of the Restricted Period
may not be assigned or transferred except by will or by the laws of descent and
distribution. In order to enforce the limitations imposed upon the Restricted
Shares the Committee may (i) cause a legend or legends to be placed on any such
certificates, and/or (ii) issue “stop transfer” instructions as it deems
necessary or appropriate. Holders of Restricted Shares limited as to sale under
this subsection 8(b) shall have rights as a shareholder with respect to such
shares to receive dividends in cash or other property or other distribution or
rights in respect of such shares, and to vote such shares as the record owner
thereof. With respect to each grant of Restricted Shares, the Committee shall
determine the Transferability Restrictions which will apply to the Restricted
Shares for all or part of the Restricted Period. By way of illustration but not
by way of limitation, the Committee may provide (i) that the Participant will
not be entitled to receive any shares of Common Stock unless he or she is still
employed by the Corporation or its Affiliates at the end of the Restricted
Period, (ii) that the Participant will become vested in Restricted Shares
according to a schedule determined by the Committee, or under other terms and
conditions determined by the Committee, and (iii) how any Transferability
Restrictions will be applied, modified or accelerated in the case of the
Participant’s death or Total and Permanent Disability.


    (c)        Manner of Holding and Delivering Restricted Shares. Each
certificate issued for Restricted Shares shall be registered in the name of the
Participant and deposited with the Corporation or its designee. These
certificates shall remain in the possession of the Corporation or its designee
until the end of the applicable Restricted Period or, if the Committee has
provided for earlier termination of the Transferability Restrictions following a
Participant’s death, Total and Permanent Disability or earlier vesting of the
shares of Common Stock, such earlier termination of the Transferability
Restrictions. At whichever time is applicable, certificates representing the
number of shares to which the Participant is then entitled shall be delivered to
the Participant free and clear of the Transferability Restrictions; provided
that in the case of a Participant who is not entitled to receive the full number
of Shares evidenced by the certificates then being released from escrow because
of the application of the Transferability Restrictions, those certificates shall
be returned to the Corporation and canceled and a new certificate representing
the shares of Common Stock, if any, to which the Participant is entitled
pursuant to the Transferability Restrictions shall be issued and delivered to
the Participant, free and clear of the Transferability Restrictions.





8



--------------------------------------------------------------------------------

9.     RESTRICTED SHARE UNITS

        The Committee or its delegate shall from time to time designate those
Participants who shall receive Restricted Share Unit Awards. The Committee shall
advise such Participants of their Awards by a letter indicating the number of
Restricted Share Units awarded and the following terms and conditions of the
award.

    (a)        Restricted Share Units may be granted to Participants as of the
first day of a Restricted Period. The number of Restricted Share Units to be
granted to each Participant and the Restricted Period shall be determined by the
Committee in its sole discretion.


    (b)        Transferability Restrictions. During the Restricted Period,
Restricted Share Units may not be sold, assigned, transferred or otherwise
disposed of, or mortgaged, pledged or otherwise encumbered. Furthermore, a
Participant’s right, if any, to receive cash or Common Stock upon termination of
the Restricted Period may not be assigned or transferred except by will or by
the laws of descent and distribution. With respect to each grant of Restricted
Share Units, the Committee shall determine the Transferability Restrictions
which will apply to the Restricted Share Units for all or part of the Restricted
Period. By way of illustration but not by way of limitation, the Committee may
provide (i) that the Participant will forfeit any Restricted Share Units unless
he or she is still employed by the Corporation or its Subsidiaries at the end of
the Restricted Period, (ii) that the Participant will forfeit any or all
Restricted Share Units unless he or she has met the Performance Goals according
to the schedule determined by the Committee, (iii) that the Participant will
become vested in Restricted Share Units according to a schedule determined by
the Committee, or under other terms and conditions determined by the Committee,
and (iv) how any Transferability Restrictions will be applied, modified or
accelerated in the case of the Participant’s death or Total and Permanent
Disability.


    (c)        Unless otherwise determined by the Committee, during the
Restricted Period, Participants will be credited with dividends, equivalent in
value to those declared and paid on shares of Common Stock, on all Restricted
Share Units granted to them, and these dividends will be regarded as having been
reinvested in Restricted Share Units on the date of the Common Stock dividend
payments based on the then Fair Market Value of the Common Stock thereby
increasing the number of Restricted Share Units held by a Participant. Holders
of Restricted Share Units under this subsection 9(c) shall have none of the
rights of a shareholder with respect to such shares. Holders of Restricted Share
Units are not entitled to receive distribution of rights in respect of such
shares, nor to vote such shares as the record owner thereof.


    (d)        Payment of Restricted Share Units. The payment of Restricted
Share Units shall be made in cash or shares of Common Stock, or a combination of
both, as determined by the Committee at the time of grant. The payment of
Restricted Share Units shall be made within 90 days following the end of the
Restricted Period.





9



--------------------------------------------------------------------------------

10.     GOVERNMENT SERVICE, LEAVES OF ABSENCE AND OTHER TERMINATIONS

    (a)        In the event the Participant’s employment with the Corporation or
an Affiliate is terminated by reason of a shutdown or divestiture of all or a
portion of the Corporation’s or its Affiliate’s business, a proportion of the
Restricted Shares or Restricted Share Unit Award shall be considered to vest as
of the Participant’s termination of employment. The number of shares that shall
vest shall be prorated for the number of full years of employment during the
Restricted Period prior to the Participant’s termination of employment. In the
event the number of Restricted Shares or Restricted Share Units was to be
determined by the attainment of Performance Goals according to a schedule
determined by the Committee the number of shares that are considered to vest
shall be determined at the end of the Restricted Period, prorated for the number
of full years of employment during the Restricted Period prior to the
Participant’s termination of employment, and shall be paid within 90 days
following the end of the Restricted Period.


    (b)        In the event of a Qualified Termination of Employment of a
Participant, all of the Options, Restricted Shares or Restricted Share Unit
Awards shall be considered to vest immediately. In the event the number of
Restricted Shares or Restricted Share Units was to be determined by the
attainment of Performance Goals according to a schedule determined by the
Committee, the number of shares that shall be considered to vest shall be the
greater of the target level established or the number of shares which would have
vested based on the attainment of the Performance Goal as of the end of the
prior calendar year.


    (c)        An authorized leave of absence, or qualified military leave in
accordance with section 414(u) of the Code, shall not be deemed to be a
termination of employment for purposes of the Plan. A termination of employment
with the Corporation or an Affiliate to accept immediate reemployment with the
Corporation or an Affiliate likewise shall not be deemed to be a termination of
employment for purposes of the Plan. A Participant who is classified as an
intermittent employee shall be deemed to have a termination of employment for
purposes of the Plan.


11.     SHARES SUBJECT TO THE PLAN

        The number of shares of Common Stock available with respect to all
Awards granted under this Plan shall not exceed 50,000,000 in the aggregate, of
which not more than 50,000,000 shall be available for option and sale, and of
which not more than 18,000,000 shall be available for grant as Restricted Shares
and Restricted Share Units, subject to the adjustment provision set forth in
Section 13 hereof. The shares of Common Stock subject to the Plan may consist in
whole or in part of authorized but unissued shares or of treasury shares, as the
Board may from time to time determine. Shares subject to Options which become
ineligible for purchase, Restricted Share Units which are retired through
forfeiture or maturity, other than those Restricted Share Units which are
retired through the payment of Common Stock, and Restricted Shares which are
forfeited during the Restricted Period due to any applicable Transferability
Restrictions will be available for Awards under the Plan to the extent permitted
by section 16 of the Exchange Act (or the rules and regulations promulgated
thereunder) and to the extent determined to be appropriate by the Committee.





10



--------------------------------------------------------------------------------

12.     INDIVIDUAL LIMITS

        The maximum number of shares of Common Stock covered by Awards which may
be granted to any Participant within any two consecutive calendar year period
shall not exceed 1,500,000 in the aggregate. If an Option which had been granted
to a Participant is canceled, the shares of Common Stock which had been subject
to such canceled Option shall continue to be counted against the maximum number
of shares for which Options may be granted to the Participant. In the event that
the number of Options which may be granted is adjusted as provided in the Plan,
the above limits shall automatically be adjusted in the same ratio which
reflects the adjustment to the number of Options available under the Plan.

13.     CHANGES IN CAPITALIZATION

        In the event there are any changes in the Common Stock or the
capitalization of the Corporation through a corporate transaction, such as any
merger, any acquisition through the issuance of capital stock of the
Corporation, any consolidation, any separation of the Corporation (including a
spin-off or other distribution of stock of the Corporation), any reorganization
of the Corporation (whether or not such reorganization comes within the
definition of such term in section 368 of the Code), or any partial or complete
liquidation by the Corporation, recapitalization, stock dividend, stock split or
other change in the corporate structure, appropriate adjustments and changes
shall be made by the Committee, to the extent necessary to preserve the benefit
to the Participant contemplated hereby, to reflect such changes in (a) the
aggregate number of shares subject to the Plan, (b) the maximum number of shares
subject to the Plan, (c) the maximum number of shares for which Awards may be
granted to any Participant, (d) the number of shares and the Option Price per
share of all shares of Common Stock subject to outstanding Options, (e) the
maximum number of shares of Common Stock covered by Awards which may be granted
by the Chief Executive Officer within any calendar year period, (f) the maximum
number of shares of Common Stock available for option and sale and available for
grant as Restricted Shares and Restricted Share Units, (g) the number of
Restricted Shares and Restricted Share Units awarded to Participants, and
(h) such other provisions of the Plan as may be necessary and equitable to carry
out the foregoing purposes, provided, however that no such adjustment or change
may be made to the extent that such adjustment or change will result in the
disallowance of a deduction to the Corporation under section 162(m) of the Code
or any successor section.

14.     EFFECT ON OTHER PLANS

        All payments and benefits under the Plan shall constitute special
compensation and shall not affect the level of benefits provided to or received
by any Participant (or the Participant’s estate or beneficiaries) as part of any
employee benefit plan of the Corporation or an Affiliate. The Plan shall not be
construed to affect in any way a Participant’s rights and obligations under any
other plan maintained by the Corporation or an Affiliate on behalf of employees.

15.     TERM OF THE PLAN

        The term of the Plan shall be ten years, beginning April 26, 2001, and
ending April 25, 2011, unless the Plan is terminated prior thereto by the
Committee. No Award may be granted or awarded after the termination date of the
Plan, but Awards theretofore granted or awarded shall continue in force beyond
that date pursuant to their terms.





11



--------------------------------------------------------------------------------

16.     GENERAL PROVISIONS

    (a)        Designated Beneficiary. Each Participant who shall be granted
Restricted Shares and/or Restricted Share Units under the Plan may designate a
beneficiary or beneficiaries with the Committee; provided that no such
designation shall be effective unless so filed prior to the death of such
Participant.


    (b)        No Right of Continued Employment. Neither the establishment of
the Plan nor the payment of any benefits hereunder nor any action of the
Corporation, its Affiliates, the Board of Directors of the Corporation or its
Affiliates, or the Committee shall be held or construed to confer upon any
person any legal right to be continued in the employ of the Corporation or its
Affiliates, and the Corporation and its Affiliates expressly reserve the right
to discharge any Participant without liability to the Corporation, its
Affiliates, the Board of Directors of the Corporation or its Affiliates or the
Committee, except as to any rights which may be expressly conferred upon a
Participant under the Plan.


    (c)        Binding Effect. Any decision made or action taken by the
Corporation, the Board or by the Committee arising out of or in connection with
the construction, administration, interpretation and effect of the Plan shall be
conclusive and binding upon all persons. Notwithstanding anything in section 3
to the contrary, the Committee may determine in its sole discretion whether a
termination of employment for purposes of this Plan is caused by disability,
retirement or for other reasons.


    (d)        Modification of Awards. The Committee may in its sole and
absolute discretion, by written notice to a Participant, (i) limit the period in
which an Option may be exercised to a period ending at least three months
following the date of such notice, (ii) limit or eliminate the number of shares
subject to Option after a period ending at least three months following the date
of such notice, and/or (iii) accelerate the Restricted Period with respect to
the Restricted Share and Restricted Share Unit Awards granted under this Plan.
Notwithstanding anything in this subsection 16(d) to the contrary, the Committee
may not take any action to the extent that such action would result in the
disallowance of a deduction to the Corporation under section 162(m) of the Code
or any successor section.


    (e)        Nonresident Aliens. In the case of any Award granted to a
Participant who is not a resident of the United States or who is employed by an
Affiliate other than an Affiliate that is incorporated, or whose place of
business is, in a State of the United States, the Committee may (i) waive or
alter the terms and conditions of any Awards to the extent that such action is
necessary to conform such Award to applicable foreign law, (ii) determine which
Participants, countries and Affiliates are eligible to participate in the Plan,
(iii) modify the terms and conditions of any Awards granted to Participants who
are employed outside the United States, (iv) establish subplans, each of which
shall be attached as an appendix hereto, modify Option exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable, and (v) take any action, either before or after the Award is made,
which is deemed advisable to obtain approval of such Award by an appropriate
governmental entity; provided, however, that no action may be taken hereunder if
such action would (i) materially increase any benefits accruing to any
Participants under the Plan, (ii) increase the number of securities which may be
issued under the Plan, (iii) modify the requirements for eligibility to
participate in the Plan, (iv) result in a failure to comply with applicable
provisions of the Securities Act of 1933, the Exchange Act or the Code or (v)
result in the disallowance of a deduction to the Corporation under section
162(m) of the Code or any successor section.





12



--------------------------------------------------------------------------------

    (f)        No Segregation of Cash or Stock. The Restricted Share Unit
accounts established for Participants are merely a bookkeeping convenience and
neither the Corporation nor its Affiliates shall be required to segregate any
cash or stock which may at any time be represented by Awards. Nor shall anything
provided herein be construed as providing for such segregation. Neither the
Corporation, its Affiliates, the Board nor the Committee shall, by any
provisions of the Plan, be deemed to be a trustee of any property, and the
liability of the Corporation or its Affiliates to any Participant pursuant to
the Plan shall be those of a debtor pursuant to such contract obligations as are
created by the Plan, and no such obligation of the Corporation or its Affiliates
shall be deemed to be secured by any pledge or other encumbrance on any property
of the Corporation or its Affiliates.


    (g)        Inalienability of Benefits and Interest. Except as otherwise
provided in this Plan, no benefit payable under or interest in the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any such attempted action shall be void and
no such benefit or interest shall be in any manner liable for or subject to
debts, contracts, liabilities, engagements, or torts of any Participant or
beneficiary.


    (h)        Delaware Law to Govern. All questions pertaining to the
construction, interpretation, regulation, validity and effect of the provisions
of the Plan shall be determined in accordance with the laws of the State of
Delaware.


    (i)        Purchase of Common Stock. The Corporation and its Affiliates may
purchase from time to time shares of Common Stock in such amounts as they may
determine for purposes of the Plan. The Corporation and its Affiliates shall
have no obligation to retain, and shall have the unlimited right to sell or
otherwise deal with for their own account, any shares of Common Stock purchased
pursuant to this paragraph.


    (j)        Use of Proceeds. The proceeds received by the Corporation from
the sale of Common Stock pursuant to the exercise of Options shall be used for
general corporate purposes.


    (k)        Deferral of Award Payment. The Committee may establish one or
more programs under the Plan to permit selected Participants the opportunity to
elect to defer receipt of consideration upon exercise of an Award or other event
that absent the election would entitle the Participant to payment or receipt of
Common Stock or other consideration under an Award. The Committee may establish
the election procedures, the timing of such elections, the mechanisms for
payments of, and accrual of interest or other earnings, if any, on amounts so
deferred, and such other terms, conditions, rules and procedures that the
Committee deems advisable for the administration of any such deferral program.


    (l)        Withholding. The Committee shall require the withholding of all
taxes as required by law. In the case of payments of Awards in shares of Common
Stock or other securities, withholding shall be as required by law and in the
Committee Rules. A Participant may elect to have any portion of the federal,
state or local income tax withholding required with respect to an exercise of a
Nonqualified Stock Option satisfied by tendering to the Corporation shares of
Common Stock, which, in the absence of such an election, would have been issued
to such Participant in connection with such exercise. In the event that the
value of the shares of Common Stock tendered to satisfy the withholding tax
required with respect to an exercise exceeds the amount of such tax, the excess
of such market value over the amount of such tax shall be returned to the
Participant, to the extent possible, in whole shares of Common Stock, and the
remainder in cash. The value of a share of Common Stock tendered pursuant to
this subsection shall be the Fair Market Value of the Common Stock on the date
on which such shares are tendered to the Corporation. An election pursuant to
this subsection shall be made in writing and signed by the Participant. An
election pursuant to this subsection is irrevocable. A Participant who exercises
an Option may satisfy the income tax withholding due in respect of such exercise
pursuant to this subsection only to meet required tax withholding and shares of
Common Stock cannot be withheld in excess of the minimum number required for tax
withholding. Notwithstanding any other provision of the Plan, the number of
shares of Common Stock or the amount of cash to be delivered may, in the
discretion of the Corporation, be net of the number of shares of Common Stock or
the amount of cash required to be withheld to meet all applicable tax
withholding requirements.





13



--------------------------------------------------------------------------------

    (m)        Amendments. The Committee may at any time amend, suspend, or
discontinue the Plan or alter or amend any or all Awards and Award Agreements
under the Plan to the extent (1) permitted by law, (2) permitted by the rules of
any stock exchange on which the Common Stock or any other security of the
Corporation is listed, (3) permitted under applicable provisions of the
Securities Act of 1933, as amended, the Exchange Act (including rule 16b-3
thereof) and (4) that such action would not result in the disallowance of a
deduction to the Corporation under section 162(m) of the Code or any successor
section (including the rules and regulations promulgated thereunder); and (5)
that no Option may be re-priced, replaced, re-granted though cancellation, or
modified without shareholder approval (except in connection with a change in the
Common Stock or the capitalization of the Corporation as provided in Section 13
hereof) if the effect would be to reduce the exercise price for the shares
underlying such Option; provided, however, that if any of the foregoing requires
the approval by stockholders of any such amendment, suspension or
discontinuance, then the Committee may take such action subject to the approval
of the stockholders. Except as provided in subsections 16(d) and 16(e) no such
amendment, suspension, or termination of the Plan shall, without the consent of
the Participant, adversely alter or change any of the rights or obligations
under any Awards or other rights previously granted the Participant.





14